IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-62,066-03


EX PARTE LARRY DEL RITCHIE, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 9020716 IN THE 390TH JUDICIAL DISTRICT COURT
TRAVIS COUNTY


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of driving while intoxicated, enhanced, and sentenced to ten
(10) years' confinement.  Imposition of the sentence was suspended and Applicant was
placed on community supervision for a period of ten (10) years.  Following revocation of
community supervision, his sentence was assessed at four (4) years' confinement.  No direct
appeal was taken.
	The trial court recommends that grounds one and two, which challenge the conviction
on the basis of an illegal sentence and ineffective assistance of counsel, be denied.  We agree.
 The trial court recommends that grounds three and four, concerning the denial of
mandatory supervision release, be dismissed as moot.  We agree.
	Grounds one and two are denied; grounds three and four are dismissed. 
DELIVERED: March 29, 2006
DO NOT PUBLISH